Citation Nr: 1032278	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to 
September 1978 with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge 
at a February 2010 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The Board notes the Veteran's claim of service connection for 
sleep apnea was previously denied by an unappealed RO decision 
dated March 2006.  However, following a March 2006 claim to 
reopen, the Veteran submitted portions of his Army Reserves 
personnel records.  As these records were not part of the claims 
file at the time of the March 2006 denial, the Veteran's claim 
for service connection for sleep apnea will be reconsidered 
notwithstanding the requirement that new and material evidence be 
submitted.  See 38 C.F.R. § 3.156(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for sleep apnea.  He contends that this condition actually 
developed during, or at the very least as a result of, his 
multiple periods of active duty service and ACDUTRA from 1978 to 
2006 with the Army Reserves.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Active military, naval and air service 
includes active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
INACDUTRA during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
C.F.R. § 3.6(a) (2009).

In the instant case, the Board observes there has been no 
verification of the Veteran's periods of active duty and ACDUTRA 
service with the Army Reserves.  Further, personnel and treatment 
records related to these periods have not been associated with 
the claims file.  Only service department records can establish 
if and when a person was serving on active duty, ACDUTRA, or 
INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center, or other appropriate source, and 
request the following:

a.	A verification of all periods of 
active duty and active duty for 
training (ACDUTRA) service with the 
Army Reserves.

b.	All service personnel and service 
treatment records with respect to the 
Veteran's service with the Army 
Reserves. 

All efforts to obtain such records must be 
documented and associated with the claims 
file.  VA must attempt to obtain records 
from a Federal department agency until it 
is reasonably certain that the records do 
not exist or that any further efforts to 
obtain the records would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(e)(1) (2009).

2.	Following the above, schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any sleep apnea 
disability.  The claims file, including 
this REMAND, must be made available for 
the examiner for review, and the 
examination report must reflect that such 
review was accomplished.  All appropriate 
tests and studies should be conducted, and 
any consultations deemed necessary should 
be accomplished.  The examiner should 
provide an opinion as to whether it is 
more likely than not (greater than a 50 
percent probability), less likely as not 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any current sleep apnea is 
etiologically related to the Veteran's 
active military service, to include any 
periods of active duty or ACDUTRA service 
with the Army Reserves as verified above.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


